DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 10/06/2020.  With entry of the concurrently filed preliminary amendment, claims 1-11, 13-17 and 19-22 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action.
Objection – Abstract
The abstract of the disclosure is objected to because of the following informalities: “ration” should apparently read –ratio-- (see, final line).  Correction is required.  See MPEP § 608.01(b).

Objection – Claims
	Claim 4 is objected to because of the following informalities: the apparent omission of –as—after “same” in the phrase “not the same the density, …” (see Cl. 4, line 2).  
	Claim 6 is objected to because of the following informalities: the semi-colon at the end of the claim (after “conditions”) should be replaced with a period.  
Appropriate correction of the above-noted claims is required. 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 5 and 7, each recites the use of a “single catalyst system” and a “bimodal catalyst system”.  It is unclear whether the term “single catalyst system” is to be narrowly construed to require one of the catalyst components present in the bimodal catalyst system, or broadly read as inclusive of any single catalyst component capable of producing a polymer composition, including single catalysts chemically distinct from those of the bimodal catalyst system components.  Clarification at least by way of explanation is required.  
	Regarding Claim 5, the claim provides the limitation to “the single catalyst system” in line 7.  There is no proper and sufficient antecedent basis for this limitation in the claim.  
	Regarding Claim 6, it is unclear whether the recitation “a single catalyst system” (see line 2) refers back to and further limits “the single catalyst system” used to produce a polymer composition according to parent claim 5.  
Claims 2-4, 6, 8-11, 13-17 and 19-22 depend from claim 1, 5 or 7 such that the reasoning used to reject the independent claims will be used to reject the depend portions of said claims. 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References are cited to show analogous art, i.e., art directed to producing bimodal polyethylene resin or propylene polymers in dual-reactor pilot plant facilities (note paras [0079]-[0080] of Standaert et al; para [0059] of Coffy et al and col. 10, line 48 et seq. of Bellehumeur et al).  None of the cited references teaches the instant method of scaling-up the production of a bimodal polymer product from a pilot plant to a larger production facility. 

Conclusion
	Claims 1-11, 13-17 and 19-22, as best understood, are deemed free of the prior art.  However, in view of the objection and rejection under 35 U.S.C. 112 supra, no claims are in condition for allowance at this time.  
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-23-22